This is an action by a judgment creditor under section 167 of the Insurance Law. On December 18, 1941, defendant issued its insurance policy sued upon and then or shortly thereafter received payment in full of the premium charge for the year’s term, part of which was financed by an investment company, negotiated by defendant’s agents who solicited and sold the policy, under a written agreement which provided that if the insured defaulted in the stipulated payments such "shall be construed as final notice to cancel said policy”, and the investment company or its assigns was authorized to surrender the policy for cancellation and collect and account as to all unearned premiums and certain other named equities of the insured. The insured defaulted in the payments. Defendant’s agents who had sold the policy, acting for themselves, paid the arrearage to the investment company but caused an incompletely executed and, as regards the insured, an unauthorized indorsement of the policy which in form and content was designed as a suspension of the operation of the policy provisions. The policy was not cancelled. Insured’s accident wherein he injured plaintiff’s ward occurred during the policy term but after the aforesaid invalid suspension indorsement had been procured and at a time when defendant’s agents were *850the insured’s only creditor in the premises. The action, however, was tried upon the issue of the validity of the finance agreement which the insured executed to the investment company. The evidence presented questions of fact as to whether such was deceptively induced, and void because of fraud in the factum. The finding there which the verdict imports was not against the weight of evidence and we find no errors upon the trial which call for a reversal. Judgment affirmed, with costs. All concur.